Citation Nr: 1734171	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to permanent and total disability status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to November 2005 with additional periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The March 2012 RO decision addressed increased ratings for posttraumatic stress disorder (PTSD) and migraines.  In his May 2012 notice of disagreement and August 2012 substantive appeal, the Veteran indicated that he wanted to limit his appeal to the issue of entitlement to permanent and total disability status.  Accordingly, this was the only issue certified to the Board on VA Form 8 Certification of Appeal.

In June 2013, the Veteran was afforded a videoconference Board hearing.  A hearing transcript is of record.

This case was remanded in January 2015 for additional development.  It is again before the Board for further appellate review.


FINDINGS OF FACT

The Veteran's service-connected disabilities are not shown to result in permanent disability.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total disability status have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Permanent Total Rating-Legal Criteria

Generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a).

Under 38 C.F.R. § 3.340(b), permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of the eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  Id.  Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).

Unlike the test for individual unemployability, age is an allowable and appropriate consideration in making this determination.  38 C.F.R. § 3.340(b).  Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).

Once permanence is established, a Veteran need not undergo further VA examinations to retain her 100 percent disability rating for the permanent disability.  See 38 C.F.R. § 3.327(b)(2)(iii).

Background

The Veteran seeks a permanent total rating under 38 C.F.R. § 3.340 for his current TDIU based on the severity and permanence of his migraine headaches.  He has also argued that the disability caused by his service-connected PTSD is permanent and total.  

The Veteran has had a TDIU since December 31, 2008.  His service-connected disabilities include PTSD, migraines, tinnitus, patellofemoral pain syndrome, left knee with status post arthroscopic plica resection, and residual scars, status post arthroscopic plica resection of the left knee.

An April 2011 VA medical record reflects that the Veteran had been on multiple preventive medications, including Topamax, verapamil, NSAIDS, doxepin, amitriptyline, and magnesium oxide (Mg Ox) and divalproex.  The examiner found that, overall, the Veteran had minimal improvement in headache frequency with any agent, and that the Veteran may have reached a therapeutic plateau.  The examiner increased Depakote and noted that Botox could also be considered as alternative.

The Veteran was provided with a VA psychiatric examination in May 2011.  The examiner opined that the best description of the Veteran's current psychiatric impairment was psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work school, family relations, judgment, thinking, and mood.  The examiner found that the prognosis for the psychiatric condition was guarded.

In an October 2012 VA medical record, the Veteran's treatment provider indicated that the Veteran had failed multiple medication trials with Topamax, verapamil, Elavil, doxepin, naproxen, propranolol and now Depakote, gabapentin and Botox.  The examiner noted that the Veteran had the best response in pain with Topamax but had cognitive issues as a side effect and had not really noted much improvement with Depakote.

A February 2013 VA medical record shows that the Veteran had experienced some reduction in pain while undergoing acupuncture treatments and taking gabapentin, but that no further reduction in pain was experienced when the dose of gabapentin was increased.  The examiner noted that the Veteran had better results with Topamax.  

A June 2014 VA medical record shows that the Veteran had tried many migraine medications in the past but reported very good migraine control with Amitriptyline, Mg Ox, and Vistaril.  An interim note reflected that initially he thought amitriptyline is helping him but his migraine diary reflected that he continued to have almost daily headaches.  The Veteran reported that he was not taking Mg Ox, and that he rarely took Naproxen and Vistaril as he wanted to avoid medications as much as possible.  The examiner acknowledged that he had not been able to tolerate multiple anti-migraine drugs, including propranolol, Topamax, Depakote, Mg Ox, Keppra, and naproxen.  Thus, the examiner noted that he would try low-dose candesartan and maintain the Elavil.

A March 2015 VA medical record reflected that the Veteran's migraines had not been responsive to various medications.  He had been started on Candesartan as a prophylactic measure and had been on Elavil, which helped, but reported that he only took his medication intermittently as he would forget to take it.  The Veteran indicated that he took it "maybe 3 times a week."  The examiner encouraged the Veteran to take Candesartan every day for migraine prophylaxis.  Amitriptyline had been discontinued by the Veteran because he thought he was supposed to stop it.

A VA medical opinion was provided in March 2015.  The examiner noted that the Veteran had undergone trials of several classes of medications used to treat migraines.  The examiner noted that a March 2015 medical record from the Neurology clinic showed that he had good results with amitriptyline, although he discontinued it "because he thought he was supposed to stop it."  He was started on a trial of Candesartan; however, he reported that he often forgot to take it.  

The examiner noted that migraine prevalence studies by age showed that the peak migraine incidence in men was at 24.1 years of age, and that the incidence decreases after that although there was a second peak in prevalence in the mid 40s.  The examiner found that it was evident that there were further trials of medical treatment that were underway for this Veteran, and that there were further treatment modalities that could be optimized with better patient compliance and education.  Furthermore, he opined that, given epidemiological data, it was likely that permanent improvement of the frequency of incapacitating headaches would occur in the Veteran's lifetime.  Therefore, the examiner opined that it was less likely than not that the Veteran's frequent incapacitating headaches have a remote probability of permanent improvement under treatment or are otherwise reasonably certain to continue throughout his lifetime.

The Veteran was provided with a VA psychiatric examination in May 2017.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Analysis

The Board finds that the evidence does not show that the Veteran's service-connected migraines are permanent in disability level.  Although it is clear that the Veteran's migraines have been recalcitrant to various modalities of treatment, VA medical records and the March 2015 VA opinion reflect that the Veteran was noncompliant with his medications.  Therefore, the March 2015 VA examiner found it likely that treatment could be optimized with better patient compliance and education.  In addition, the VA examiner who provided the March 2015 opinion concluded that it was likely that permanent improvement of the Veteran's headaches would occur in his lifetime.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to records reviewed.  The examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As such, this opinion is considered highly probative medical evidence with regard to the issue of whether the disability level due to the Veteran's service-connected migraines is permanent in nature.

The Board notes that the Veteran has also argued that the disability picture caused by his service-connected PTSD is permanent.  Typically, psychiatric disabilities are not "static" disabilities by nature, and the severity of a psychiatric disability fluctuates over time and/or with treatment.  See generally 38 C.F.R. § 4.129 (noting that mental disorders that develop in service as a result of a highly stressful event that is severe enough to bring about the Veteran's release from active service should be assigned an initial 50 percent rating, at minimum, and scheduled for an examination within the six month period following service separation to determine whether a change in rating is warranted). 

In this case, medical evidence shows possible improvement in the Veteran's service-connected psychiatric disability.  At his May 2011 VA psychiatric examination, the examiner found that his service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas such as work school, family relations, judgment, thinking, and mood.  At his most recent VA psychiatric examination provided in May 2017, however, the examiner found that the Veteran's symptoms resulted in occupational and social impairment with only occasional decrease in work efficiency and only intermittent periods of inability to perform occupational tasks.  It was noted that the Veteran generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  This reflects a potential improvement in the impairment caused by his service-connected PTSD.  As such, the Board finds that the evidence of record is against a finding that the Veteran's PTSD disability is permanently disabling.

Although the Board notes that the Veteran has contended that his disabilities are permanent and total, such an opinion would require medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As the evidence of record does not show that the Veteran has the requisite medical expertise to make such a finding, his statements are not considered probative to the issue on appeal.

For these reasons, the Board finds that the criteria for a permanent and total rating under 38 C.F.R. § 3.340 for PTSD are not met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to permanent and total disability status is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


